DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Applicant’s reply dated 16 March 2022 to the previous Office action dated 20 December 2021 is acknowledged. Pursuant to amendments therein, claims 1, 11-20, and 22-23 are pending in the application.
The claim objections made in the previous Office action are withdrawn in view of applicant’s claim amendments, but a new claim objection is made herein in view of applicant’s claim amendments.
The rejections under 35 U.S.C. 112 made in the previous Office action are withdrawn in view of applicant’s claim amendments.
The rejection under 35 U.S.C. 102 made in the previous Office action is withdrawn in view of applicant’s claim amendments.
The rejections under 35 U.S.C. 103 made in the previous Office action are withdrawn in view of applicant’s claim amendments, but new (modified) rejections under 35 U.S.C. 103 are made herein in view of applicant’s claim amendments.
The double patenting rejection made in the previous Office action is withdrawn in view of applicant’s claim amendments.

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-12 and 21) in the reply filed on 11 November 2021 is acknowledged.
Claims 13-20 and 22-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11 November 2021.
	Claims 1 and 11-12 are under current examination.

Claim Objections
Claim 1 is objected to because of the following informalities:  the term “100g” in line 3 and the term “100g” in line 4 should both be corrected to “100 ml”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 11-12 is/are rejected under 35 U.S.C. 103 as being obvious over Huang et al. (US 2020/0375945 A1; published 03 December 2020; filed 02 June 2020; of record) in view of Mosher et al. (US 2012/0136072 A1; published 31 May 2012; of record).
The applied reference has a common joint inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the 
Huang et al. discloses a liquid, propellant-free pharmaceutical preparation comprising: (a) an active substance selected from the group consisting of glycopyrronium, indacaterol, pharmaceutically acceptable salts of glycopyrronium, pharmaceutically acceptable salts of indacaterol, and combinations thereof; (b) a solvent; (c) a pharmacologically acceptable solubilizing agent; and (d) a pharmacologically acceptable preservative (claim 1) wherein the active substance is a combination of glycopyrronium bromide (i.e., glycopyrrolate) and indacaterol maleate (claim 2) wherein the preparation further comprises a pharmacologically acceptable stabilizer and other pharmacologically acceptable additives (claim 3) wherein the preparation comprises glycopyrronium bromide in an amount ranging from about 6.5 mg/100 ml to about 26 mg/100 ml (claim 4) wherein the preparation comprises indacaterol maleate in an amount ranging from about 15 mg/100 ml to about 59 mg/100 ml (claim 5) wherein the solubilizing agent is TWEEN-80, poloxamer, polyethoxylated castor oil, polyethylene glycol, SOLUTOL HS 15, and/or polyvinylpyrrolidone (claim 7) wherein the preparation comprises solubilizing agent in an amount ranging from about 20 mg/100 ml to about 180 mg/100 ml (claim 8) wherein the pharmacologically acceptable preservative is benzalkonium chloride, benzoic acid, and/or sodium benzoate (claim 9) wherein the preparation comprises preservative in an amount ranging from about 20 mg/100 ml to about 30 mg/100 ml (claim 10) wherein the stabilizer is edetic acid, edetate disodium dihydrate, edetate disodium, and/or citric acid 
Although Huang et al. does not specifically disclose such an example formulation, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Huang et al. as discussed above and to make the liquid, propellant-free pharmaceutical preparation of Huang et al. with about 6.5 mg/100 ml to about 26 mg/100 ml glycopyrronium bromide (i.e., a glycopyrrolate), about 15 mg/100 ml to about 59 mg/100 ml indacaterol maleate, a single solvent, about 5.5 mg/100 ml to about 22 mg/100 ml edetate disodium dihydrate stabilizer, about 20 mg/100 ml to about 30 mg/100 ml benzalkonium chloride preservative, solubilizing agent, and a pharmacologically acceptable additive of antioxidant, and having a pH of about 2.5 to about 6.0, with a reasonable expectation of success.
	Although Huang et al. does not explicitly disclose a single solvent of water as claimed, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Huang et al. as discussed above and to make the preparation of Huang et al. as discussed above wherein a single solvent therein is water, with a reasonable 
Regarding the claimed recitation of about 9 mg/100 ml to about 11 mg/100 ml EDTA, such claimed range overlaps the EDTA concentration range disclosed by Huang et al. of about 5.5 mg/100 ml to about 22 mg/100 ml edetate disodium dihydrate stabilizer, and a prima facie case of obviousness exists where claimed and prior art ranges overlap per MPEP 2144.05(I).
Regarding claimed recitation of 50% benzalkonium chloride aqueous solution in an amount of about 2-300mg / 100ml, such results in about 1-150mg / 100ml given that the claimed formulation is an aqueous solution, and the amount of about 20 mg/100 ml to about 30 mg/100 ml benzalkonium chloride disclosed by Huang et al. as discussed above falls within such claimed range.
Regarding the claimed recitation of a pH of about 3.0 to about 4.0, such claimed range overlaps the pH range of about 2.5 to about 6.0 disclosed by Huang et al., and a prima facie case of obviousness exists where claimed and prior art ranges overlap per MPEP 2144.05(I).
Huang et al. does not disclose SBECD as claimed.

It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Huang et al. and Mosher et al. by substituting the 5g / 100ml sulfobutyl ether β-cyclodextrin of Mosher et al. for the solubilizing agent of Huang et al. in the preparation of Huang et al. as discussed above, with a reasonable expectation of success.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so to substitute equivalents known for the same purpose per MPEP 2144.06(II), given that Mosher et al. teaches that sulfobutyl ether β-cyclodextrin is a known solubilizing agent for pharmaceutical formulations, and also to increase solubility and stability of the drugs as suggested by Mosher et al.

Claims 1 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (WO 2020/217116 A2; published 29 October 2020; filed 28 March 2020; of record) in view of Mosher et al.
Patel et al. discloses an inhalation composition comprising indacaterol maleate, glycopyrrolate, sodium chloride, citric acid, sodium citrate, water, and optionally 
Although Example 1 Formulation F5 of Patel et al. does not specify a pH of about 3-4 or in include antioxidant as claimed, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Patel et al. as discussed above and to make Example 1 Formulation F5 of Patel et al. with a pH of about 4-6 and with antioxidant, with a reasonable expectation of success.  Such pH range of about 4-6 overlaps the claimed range of about 3-4, and a prima facie case of obviousness exists where prior art and claimed ranges overlap per MPEP 2144.05(I).  Example 1 Formulation F5 of Patel et al. is liquid, propellant-free, and includes water as the sole solvent, as claimed.
Although Patel et al. discloses cyclodextrin as a surfactant additive, Patel et al. does not specifically disclose SBECD as claimed.

It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Patel et al. and Mosher et al. by adding the 5g / 100ml sulfobutyl ether β-cyclodextrin of Mosher et al. to Example 1 Formulation F5 of Patel et al. as discussed above, with a reasonable expectation of success.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so to include a cyclodextrin as a surfactant additive therein as suggested by Patel et al., and to increase solubility and stability of the drugs therein as suggested by Mosher et al., and also to substitute equivalents known for the same purpose per MPEP 2144.06(II), given that Mosher et al. teaches that sulfobutyl ether β-cyclodextrin is a known cyclodextrin for pharmaceutical formulations.

Response to Arguments
Applicant's arguments filed 16 March 2022 that are applicable to the current rejections under 35 U.S.C. 103 have been fully considered but they are not persuasive.

Applicant argues that Mosher et al. fails to disclose or suggest glycopyrrolate and indacaterol maleate (remarks pages 8, 10).  In response, Mosher et al. is not cited for glycopyrrolate and indacaterol maleate.  Huang et al. and Patel et al. are cited for glycopyrrolate and indacaterol maleate.  Furthermore, Mosher et al. not only discloses methods of making SBECD, but Mosher et al. also discloses that 5g / 100ml SBECD can be included in a liquid formulation comprising one or more active agents and one or more excipients to increase solubility and stability of drugs in aqueous solutions, which provides motivation to use 5g / 100ml SBECD in the composition of Huang et al. or Patel et al.  Moreover, Huang et al. discloses that a single solvent may be used, and discloses that water is a suitable solvent, and discloses that the formulations are aqueous solutions, all of which suggests the use of water as a sole solvent.  And formulation F5 of Patel et al. includes water as a sole solvent.  And soft mist inhalation is not a claimed element.
Applicant argues that Patel et al. simply discloses a broad genus of compounds, routes and excipients (remarks page 9).  In response, Patel et al. discloses a specific formulation F5 containing specific compounds and excipients as set forth in the rejection.
Applicant argues that Patel et al. does not disclose SBECD (remarks page 9).  In response, Patel et al. is not cited for SBECD; Mosher et al. is cited for SBECD.  Moreover, Mosher et al. discloses that SBECD improves solubility of drugs as discussed in the rejection, and soft mist inhalation is not a claimed element.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PALLAY whose telephone number is (571)270-3473. The examiner can normally be reached Monday through Friday from 8:30 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/MICHAEL B. PALLAY/Primary Examiner, Art Unit 1617